DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 9, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta (U.S. PG-PUB NO. 2021/0049203).
-Regarding claim 1, Gupta discloses a method comprising: obtaining, using at least one processor (processor 1014, FIG. 10), an input image frame (FIG. 3A); identifying, using the at least one processor, regions of the input image frame containing redundant information (portion 304, 306, FIG. 3B); and performing, using the at least one processor, an image processing task using the input image frame, the image processing task guided based on the identified regions of the input image frame (depth-segment based on the depth-map of the illustrative image in FIG. 3B, paragraph 67), wherein different ones of the identified regions of the input  image frame are associated with different depths or depth ranges within a scene (depth map according to FIG. 3B).
-Regarding claim 2, Gupta further discloses obtaining, using the at least one processor, a coarse depth map associated with the input image frame (depth map according to FIG. 3B); wherein performing the image processing task comprises refining the coarse depth map to produce a refined depth map, the refining of the coarse depth map guided based on the identified regions of the input image frame (depth segment, FIG. 3C).
-Regarding claim 8, Gupta discloses an apparatus comprising: at least one memory configured to store an input image frame (memory 1012, FIG. 10); and at least one processor (processor 1014, FIG. 10) configured to: identify regions of the input image frame containing redundant information (portion 304, 306, FIG. 3B); and perform an image processing task using the input image frame and guidance based on the identified regions of the input image frame (depth-segment based on the depth-map of the illustrative image in FIG. 3B, paragraph 67); wherein different ones of the identified regions of the input image frame are associated with different depths or depth ranges within a scene (depth map according to FIG. 3B).
-Regarding claim 9, Gupta further discloses the at least one processor is further configured to obtain a coarse depth map associated with the input image frame (depth map according to FIG. 3B); and to perform the image processing task, the at least one processor is configured to refine the coarse depth map with the guidance based on the one or more identified regions of the input image frame to produce a refined depth map (depth segment, FIG. 3C).
-Regarding claim 15, Gupta discloses a non-transitory computer readable medium containing instructions (memory 1012, FIG. 10) that when executed cause at least one processor (processor 1014, FIG. 10) to: obtain an input image frame (FIG. 3A); identify regions of the input image frame containing redundant information (portion 304, 306, FIG. 3B); and perform an image processing task using the input image frame and guidance based on the identified regions of the input image frame (depth-segment based on the depth-map of the illustrative image in FIG. 3B, paragraph 67); wherein different ones of the identified regions of the input image frame are associated with different depths or depth ranges within a scene (depth map according to FIG. 3B).
-Regarding claim 16, Gupta further discloses to obtain a coarse depth map associated with the input image frame (depth map according to FIG. 3B); wherein the instructions that when executed cause the at least one processor to perform the image processing task comprise instructions that when executed cause the at least one processor to refine the coarse depth map with the guidance based on the one or more identified regions of the input image frame to produce a refined depth map (depth segment, FIG. 3C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 7, 10, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (U.S. PG-PUB NO. 2021/0049203) in view of Ren (U.S. PG-PUB NO. 2020/0327685).
-Regarding claim 3, Gupta is silent to teaching that identifying the regions of the input image frame comprises generating an extracted guidance map that identifies the regions of the input image frame; and refining the coarse depth map to produce the refined depth map comprises minimizing a loss function based on the extracted guidance map.
However, the claimed limitation is well known in the art as evidenced by Ren.
In the same field of endeavor, Ren teaches identifying the regions of the input image frame comprises generating an extracted guidance map that identifies the regions of the input image frame (continuous disparity map, paragraph 43); and refining the coarse depth map to produce the refined depth map comprises minimizing a loss function based on the extracted guidance map (loss function of DW-SIDENet 500, paragraph 44).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Gupta with the teaching of Ren in order to provide improving the object detection accuracy.
-Regarding claim 7, the combination further discloses identifying the one or more regions of the input image frame comprises identifying the one or more regions of the input image frame using a trained machine learning algorithm (Ren, paragraph 33); and the trained machine learning algorithm is trained using training images and associated ground truth maps, the ground truth maps identifying different regions containing redundant information in the training images (Ren, ground-truth, paragraph 45).
-Regarding claim 10, the combination further discloses to identify the one or more regions of the input image frame, the at least one processor is configured to generate an extracted guidance map that identifies the one or more regions of the input image frame (Ren, continuous disparity map, paragraph 43); and to refine the coarse depth map to produce the refined depth map, the at least one processor is configured to minimize a loss function based on the extracted guidance map (Ren, loss function of DW-SIDENet 500, paragraph 44).
-Regarding claim 14, the combination further discloses the at least one processor is configured to identify the one or more regions of the input image frame using a trained machine learning algorithm (Ren, paragraph 33); and the trained machine learning algorithm is trained using training images and associated ground truth maps, the ground truth maps identifying different regions containing redundant information in the training images (Ren, ground-truth, paragraph 45).
-Regarding claim 17, the combination further discloses the instructions that when executed cause the at least one processor to identify the one or more regions of the input image frame comprise instructions that when executed cause the at least one processor to generate an extracted guidance map that identifies the one or more regions of the input image frame  (Ren, continuous disparity map, paragraph 43); and the instructions that when executed cause the at least one processor to refine the coarse depth map to produce the refined depth map comprise instructions that when executed cause the at least one processor to minimize a loss function based on the extracted guidance map (Ren, loss function of DW-SIDENet 500, paragraph 44).

Allowable Subject Matter
Claims 4-6, 11-13 and 18-20 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7-10, and 14-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING Y HSIEH/               Primary Examiner, Art Unit 2664